           Case 1:20-bk-12097-VK                   Doc 66 Filed 07/06/21 Entered 07/06/21 12:45:13                                      Desc
                                                    Main Document Page 1 of 3

 Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

   Austin P. Nagel, SBN 118247
   Kirsten Martinez, SBN 310674                                                                          FILED & ENTERED
   Bonial & Associates, P.C.
   3160 Crow Canyon Place, Suite 215
   San Ramon, California 94583                                                                                   JUL 06 2021
   Telephone: (213) 863-6010
   Fax: (213) 863-6065
   Austin.Nagel@bonialpc.com                                                                               CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
   Kirsten.Martinez@bonialpc.com                                                                           BY gasparia DEPUTY CLERK




      Attorneys for Movant
      Movant appearing without an attorney

                                        UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF CALIFORNIA - SAN FERNANDO VALLEY DIVISION

 In re:                                                                       CASE NO.: 1:20-bk-12097-VK

 Philip H. Lee                                                                CHAPTER: 7

                                                                                        ORDER GRANTING MOTION FOR
                                                                                        RELIEF FROM THE AUTOMATIC
                                                                                         STAY UNDER 11 U.S.C. § 362
                                                                                           (PERSONAL PROPERTY)

                                                                              DATE: June 23, 2021
                                                                              TIME: 9:30 a.m.
                                                                              COURTROOM: 301
                                                                              PLACE: 21041 Burbank Blvd
                                                              Debtor(s).              Woodland Hills, CA 91367
 Movant: Toyota Motor Credit Corporation d/b/a Toyota Financial Services


1. The Motion was:                      Opposed               Unopposed               Settled by stipulation

2. The Motion affects the following personal property (Property):

          Vehicle (year, manufacturer, type and model): 2017 Toyota Camry

          Vehicle identification number: 4T1BD1FK6HU212946
          Location of vehicle (if known):

          Equipment (manufacturer, type, and characteristics):

          Serial number(s):
          Location (if known):




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                 Page 1                                         F 4001-1.RFS.PP.ORDER
            Case 1:20-bk-12097-VK                   Doc 66 Filed 07/06/21 Entered 07/06/21 12:45:13                                      Desc
                                                     Main Document Page 2 of 3

           Other personal property (type, identifying information, and location):

           See Exhibit             attached to the Motion.

3. The Motion is granted under:
      a.        11 U.S.C. § 362 (d)(1)
      b.        11 U.S.C. § 362 (d)(2)

4.         As to Movant, its successors, transferees and assigns, the stay of 11 U.S.C. § 362(a) is:
      a.        Terminated as to the Debtor and the Debtor’s bankruptcy estate.
      b.        Modified or conditioned as set for the in Exhibit                    to this order.
      c.        Annulled retroactively to the bankruptcy petition date. Any postpetition acts taken by Movant to enforce its
                remedies regarding the Property do not constitute a violation of the stay.

5.         Movant may enforce its remedies to repossess or otherwise obtain possession and dispose of the Property in
           accordance with applicable nonbankruptcy law, but may not pursue any deficiency claim against the Debtor or
           property of the estate except by filing a proof of claim pursuant to 11 U.S.C. § 501.

6.         Movant must not repossess the Property before (date)                                   .

7.         The stay remains in effect subject to the terms and conditions set forth in the Adequate Protection Agreement to
           this order.

8.         In chapter 13 cases, the trustee must not make any further payments on account of Movant’s secured claim after
           entry of this order. The secured portion of Movant’s claim is deemed withdrawn upon entry of this order without
           prejudice to Movant’s right to file an amended unsecured claim for any deficiency. Absent a stipulation or order to
           the contrary, Movant must return to the trustee any payments received from the trustee on account of Movant’s
           secured claim after entry of this order.

9.         The co-debtor stay of 11 U.S.C. § 1201(a) or § 1301(a) is terminated or modified as to the co-debtor, as to the
           same terms and conditions.

10.        The 14-day stay provided by FRBP 4001(a)(3) is waived.

11. This order is binding and effective despite any conversion of this bankruptcy case to a case under any other chapter
    of the Bankruptcy Code.

12.        This order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years
           after the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
           based upon changed circumstances or for good cause shown, after notice and hearing.

13.        This order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of
           180 days, so that no further automatic stay shall arise in that case as to the Property.

14.        This order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
           interest in the Property for a period of 180 days, so that no further automatic stay shall arise in that case as to the
           Property.


///
///
///




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 2                                         F 4001-1.RFS.PP.ORDER
            Case 1:20-bk-12097-VK                   Doc 66 Filed 07/06/21 Entered 07/06/21 12:45:13                                      Desc
                                                     Main Document Page 3 of 3

15.        This order is binding and effective in any future bankruptcy case, no matter who the debtor may be
      a.        without further notice.
      b.        upon recording of a copy of this order or giving appropriate notice of its entry in compliance with applicable
                nonbankruptcy law.

16.        Other (specify):
                                                                            ###




                   Date: July 6, 2021




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2014                                                                  Page 3                                         F 4001-1.RFS.PP.ORDER
